DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant affirms the election without traverse of Group l, claims 1-14, in the reply filed on 06/03/2022.

Response to Amendment

The Amendments filed 06/03/2022 responsive to the Office Action filed 03/04/2022 has been entered. No claims are presently amended. Claim 15 was previously withdrawn. Claims 1-15 are pending in this application.

Response to Arguments

Applicant arguments, see Amendments pages 8-10 filed 06/03/2022, with respect to the rejection of the claim 1 under 103 has been fully considered but are not persuasive. 
Applicant argues that “Mireles is focused on producing end-use products using high-resolution FDM printing, whereas Hattig suggests that powder-based printing methods have been primarily limited to prototyping (i.e., non-end-use products). Accordingly, the teachings of Mireles and Hattig suggest a clear difference in applications for parts printed with high-resolution FDM printing and powder-based printing methods…Therefore, modifying the method of Mireles changes the principle of operation of Mireles by changing the printing method from an extrusion-based, high resolution FDM printing method (which is taught to be suitable to produce end-use products) to a powder-based printing method (which is taught to be primarily useful for prototyping).” and “Furthermore, the same teachings referenced above suggest that there is not a reasonable expectation of successfully making an end-use product as disclosed by Mireles by substituting the high-resolution FDM printing method with a powder-based printing method.” (pages 9-10)
These arguments are found to be unpersuasive because:
Mireles teaches that “As a result of the layer-by-layer deposition characteristics of Additive Manufacturing (AM) processes, fabricated parts exhibit limiting qualities and have yet to achieve the requirements for end-use applications. Specifically, the use of AM-fabricated parts in fluid pressure applications is limited due to part porosity as well as non-optimized building variables (e.g., build orientation and material properties).” (Abstract, lines 1-5), and further discloses sealing of the parts manufactured with Fused Deposition Modeling (FDM). Even though Mireles is focused on FDM printing, Mireles discloses that AM-fabricated parts exhibit limiting qualities which are not limited to FDM printed parts, thus the substitution of a powder-based printing method for the FDM printing would not change the principle of operation of Mireles. Thus, one would have found it obvious to substitute the powder-based printing method using thermoplastic polyurethane powders for FDM printing using thermoplastic materials for the purpose of sealing the AM-fabricated parts so as to achieve the requirements for end-use applications.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mireles et al. (“Analysis of Sealing Methods for FDM-fabricated Parts”, Proceeding from Solid Free-form Fabrication Symposium, 185–196, Austin, TX, August 2011) in view of Hattig et al. (US 2017/0129177). Additional supporting evidence provided by Hopkinson et al. (EP1648686) (All of record).

With respect to claim 1, Mireles teaches a process for producing an at least partially coated article comprising the step of producing the article by means of an additive manufacturing process from a construction material (“sealing methods for FDM-fabricated parts”, Title and Abstract, page 185), characterized in that after the production of the article the process further comprises the step of: at least partially contacting the article with a preparation (“parts manufactured with Fused Deposition Modeling (FDM) were sealed with a variety of sealants”, Abstract, page 185) of aqueous polyurethane dispersion (“PRO finisher water-base polyurethane”, Fig. 8, page 193). 
Mireles teaches using ABS-M30 with an FDM 400mc system to produce the 3D printed parts (2 Materials, page 186), but does not specifically teach that the construction material comprises a thermoplastic polyurethane material.
In the same field of endeavor, additive manufacturing methods, Hattig teaches the use of thermoplastic polyurethane powders in powder-based additive manufacturing methods for the production of thermoplastic elastic articles (Abstract and Pa [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mireles with the teachings of Hattig and substitute thermoplastic polyurethane powders and a powder-based additive manufacturing system for ABS-M30 and the FDM 400mc system for the purpose of production of thermoplastic elastic articles and sealing/coating the thermoplastic elastic articles so as to achieve the requirements for end-use applications.

With respect to claim 5, Mireles as applied to claim 1 above further teaches that sections of the article that are contacted with the preparation have a porosity Φ of ≥0.01 to ≤0.6 and the porosity Φ is expressed as: Φ=1−(ρ/ρ0), wherein ρ represents the density of the volume assigned to the sections of the article that are contacted with the preparation and ρ0 represents the true density of the construction material (“Volume of porosity for the multi-feature test part was found to be …5.96% of the total volume”, 4.1 Vacuum infiltration, page 192).

With respect to claims 6 and 7, Hattig as applied to claim 1 above further teaches that the production of the article by means of the additive manufacturing process (“powder-based additive manufacturing processes are laser sintering or high speed sintering (HSS)”, Pa [0005]) comprises the steps of: 
applying a layer of particles comprising the construction material onto a target surface (“(EP 1648686 B)”, Pa [0005]; Fig. 7 in EP 1648686 B); 
energizing/ irradiating a selected portion of the layer corresponding to a cross section of the article with an energy beam to join the particles in the selected portion (“introducing energy for selective melting into the polymer”, Pa [0005]);
inherently repeating the steps of applying and energizing for a plurality of layers so that the joined portions of the adjacent layers become joined to form the article (“introducing energy for selective melting into the polymer”, Pa [0005]).

With respect to claim 8, Hattig as applied to claim 6 above further teaches that the energizing of a selected portion of the layer corresponding to a cross section of the article to join the particles in the selected portion (“high speed sintering (HSS) process (EP 1648686 B)”, Pa [0005]) comprises the steps of:
applying a liquid to a selected portion of the layer corresponding to a cross section of the article (“an IR absorber selectively printed into the powder bed”, Pa [0005]), wherein the liquid increases the absorption of energy in the regions of the layer contacted by it relative to the regions not contacted by it; and irradiating the layer so that the particles in regions of the layer contacted by the liquid are joined to one another and the particles in regions of the layer not contacted by the liquid are not joined to one another (“the introduction of energy is effected by means of infrared (IR) lamps in combination with an IR absorber selectively printed into the powder bed.”, Pa [0005]; Hopkinson et al. (EP1648686) cited by Hattig specifically teaches that “radiation provided by the radiation source 12 is absorbed by the radiation absorbent material 50 where it is present on the surface, causing the radiation absorbent material 50 to heat up. Heat from the radiation absorbent material 50 is radiated to the underlying particulate material raising the temperature of individual particles of the particulate material. As the particles are heated to a temperature approaching their melting temperature, they neck and coalesce with adjacent heated particles. As the temperature subsequently decreases, the particles form a coherent mass of combined particulate material.”, Pa [0030]; “In areas where no radiation absorbent material 50 is provided and pure particulate material is exposed to the radiation provided by the radiation source 12, there will be insufficient absorption of the radiation to heat the particulate material to its melting temperature. Thus, there will be no combination of the particulate material in areas where no radiation absorbent material 50 is provided.”, Pa [0032]; and “Any suitable material may be used for the radiation absorbent material 50. For example, a liquid suspension … instead of a powder material.”, Pa [0071]).

With respect to claim 10, Hattig as applied to claim 1 above further teaches that the construction material comprises a thermoplastic polyurethane elastomer (Example 2 in Table 1) having a melting range (DSC, differential scanning calorimetry; second heating at a heating rate of 5 K/min) of ≥20° C. to ≤240° C. (“80-155”), a Shore A hardness according to DIN ISO 7619-1 of 70. Even if Hattig does not specifically teach the claimed range of a Shore hardness of ≥40 A to ≤ 85 D, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 11, Hattig as applied to claim 1 above further teaches that the construction material comprises a thermoplastic polyurethane elastomer (Example 2 in Table 1) which
has a melting range (DSC, differential scanning calorimetry; second heating at a heating rate of 5 K/min) of ≥20° C. to ≤240° C. (“80-155”),
has a Shore A hardness according to DIN ISO 7619-1 of ≥40 A to ≤85 D (“70”, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)),
has a melt volume rate (MVR) according to ISO 1133 (10 kg) at a temperature T of 5 to 15 cm3/10 min (“13”) and
exhibits a change in the melt volume rate (10 kg) at an increase of this temperature T by 20° C. of ≤90 cm3/10 min (“40”).

With respect to claim 12, Hattig as applied to claim 1 above further teaches that the construction material comprises a thermoplastic polyurethane elastomer obtainable from the reaction of the following components:
a) at least one organic diisocyanate (Pa [0013])
b) at least one compound having isocyanate-reactive groups and having a number-average molecular weight (Mn) of ≥500 g/mol to ≤6000 g/mol and a number-average functionality of the sum total of the components b) of ≥1.8 to ≤2.5 (Pa [0014])
c) at least one chain extender having a molecular weight (Mn) of 60-450 g/mol and a number-average functionality of the sum total of the chain extenders c) of 1.8 to 2.5 (Pa [0015]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mireles et al. (“Analysis of Sealing Methods for FDM-fabricated Parts”, Proceeding from Solid Free-form Fabrication Symposium, 185–196, Austin, TX, August 2011) in view of Hattig et al. (US 2017/0129177) as applied to claim 1 above, and further in view of Zastrow et al. (US 2013/0144007) (All of record).

With respect to claim 2, Mireles as applied to claim 1 above teaches the PRO finisher water-base polyurethane (Fig. 8, page 193), but is silent to the claimed composition of the aqueous polyurethane dispersion.
In the same field of endeavor, aqueous polyurethane-polyurea dispersions to produce coating agents and adhesives, Zastrow teaches that in a method for producing aqueous polyurethane-polyurea dispersions, in a first step (I) an isocyanate-functional prepolymer free from urea groups is produced by complete or partial reaction of compounds selected from the group comprising A) organic polyisocyanates (Pa [0008]), b) polymeric polyols having number-average molecular weights of 400 to 8000 g/mol and OH functionalities of 1.5 to 6 (Pa [0023]), C’) low-molecular-weight compounds having a molecular weight of 60 to 400, which in total have two or more hydroxyl groups, D′) optionally compounds having a hydroxyl group, E) isocyanate-reactive, ionically or potentially ionically hydrophilising compounds, F) isocyanate-reactive, non-ionically hydrophilising compounds (Pa [0008]), and in a third step (III) the optional addition of C″) low-molecular weight compounds having a molecular weight of 60 to 400, which in total have two or more amino groups (Pa [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mireles with the teachings of Zastrow and substitute aqueous polyurethane-polyurea dispersions for PRO finisher water-base polyurethane produced by the method taught by Zastrow for the purpose of coating the 3D printed parts, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B))

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mireles et al. (“Analysis of Sealing Methods for FDM-fabricated Parts”, Proceeding from Solid Free-form Fabrication Symposium, 185–196, Austin, TX, August 2011) in view of Hattig et al. (US 2017/0129177) as applied to claim 1 above, and further in view of Achten et al. (US 2013/0273375) (All of record).

With respect to claim 3, Mireles as applied to claim 1 above teaches multiple types of sealants including PRO finisher water-base polyurethane (Fig. 8, page 193), but is silent to the claimed aqueous dispersion of an OH-containing polymer which further contains an NCO-containing compound.
In the same field of endeavor, waterborne adhesives, Achten teaches novel waterborne adhesives which are polymerisable by UV light and are capable of being activated by heat, and which particularly display good adhesion to difficult substrates (Abstract), and the dispersion comprises the components: A) one or more compounds comprising uncrosslinked polymer-bonded (meth)acrylates having an OH number of 20 to 300 mg KOH/g of substance (“polymeric unsaturated (meth)acrylate groups may be used by themselves …The use of polyester acrylates containing hydroxyl groups and having an OH content of ≧30 mg KOH/g to ≦300 mg KOH/g”, Pa [0086]), D) one or more compounds having at least one isocyanate-reactive group and additionally groups which are nonionic, anionic or capable of forming anionic groups and have a dispersing effect for the polyurethane acrylates (“isocyanate-reactive oligomeric”, Pa [0086]; and “components C) are mono- or difunctional polyethers which have a non-ionic hydophilising action”, Pa [0047]), E) one or more organic compounds having 2 or more isocyanate groups (“organic compounds which have at least two free isocyanate groups”, Pa [0038]), F) optionally neutralizing amines in combination with compounds D) (Pa [0045]), G) optionally urethanization catalysts and optionally further assistant and additive substances (“conventional catalysts such as those known to those skilled in the art for acceleration of NCO—OH reactions”, Pa [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mireles with the teachings of Zastrow and substitute waterborne polyurethane adhesives for PRO finisher water-base polyurethane which are polymerisable by UV light and are capable of being activated by heat, and which particularly display good adhesion to difficult substrates for the purpose of coating the 3D printed parts.

With respect to claim 4, Mireles as applied to claim 1 above teaches multiple types of sealants including PRO finisher water-base polyurethane (Fig. 8, page 193), but is silent to the claimed NCO-containing compound in the aqueous preparation of the NCO-containing compound without OH-containing polymers in the preparation.
In the same field of endeavor, waterborne adhesives, Achten teaches novel waterborne adhesives which are polymerisable by UV light and are capable of being activated by heat, and which particularly display good adhesion to difficult substrates (Abstract), and the dispersion is a compound based on aliphatic, cycloaliphatic, araliphatic and/or aromatic diisocyanates (Pa [0030]) having: a) an average isocyanate functionality of at least 2.0 (“organic compounds which have at least two free isocyanate groups”, Pa [0038]), b) a content of isocyanate groups (calculated as NCO; molecular weight=42) of 5.0% to 25.0% by weight (“(B) at least one di- and/or polyisocyanate component”, Pa [0025]; “The content of component B) in the polyurethane according to the invention is …from 7 to 25 wt. %.”, Pa [0042]) and c) an anionically and/or nonionically hydrophilizing component (“mono- or difunctional polyethers which have a non-ionic hydophilising action”, Pa [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mireles with the teachings of Zastrow and substitute waterborne polyurethane adhesives for PRO finisher water-base polyurethane which are polymerisable by UV light and are capable of being activated by heat, and which particularly display good adhesion to difficult substrates for the purpose of coating the 3D printed parts.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mireles et al. (“Analysis of Sealing Methods for FDM-fabricated Parts”, Proceeding from Solid Free-form Fabrication Symposium, 185–196, Austin, TX, August 2011) in view of Hattig et al. (US 2017/0129177) as applied to claim 1 above, and further in view of Cernohous et al. (US 2016/0251486) (All of record).

With respect to claim 9, Mireles as applied to claim 1 above teaches using ABS-M30 with an FDM 400mc system to produce the 3D printed parts (2 Materials, page 186), and Hattig teaches using thermoplastic polyurethane powders in powder-based additive manufacturing processes (Pa [0001]), but none of them teaches additive manufacturing using a filament comprising a thermoplastic polyurethane.
In the same field of endeavor, extrusion based additive manufacturing, Cernohous teaches that the method includes feeding a consumable filament to a liquefier assembly retained by the additive manufacturing system, melting the fed consumable filament in the liquefier assembly, extruding the melt from a nozzle of the liquefier assembly using, at least in part, a viscosity-pump action from the fed consumable filament, and depositing the extruded melt as a series of roads to print the 3D part in a layer-by-layer manner (Pa [0006]) and the filament comprises thermoplastic polyurethane elastomers (Pa [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mireles with the teachings of Cernohous and substitute thermoplastic polyurethane elastomer filament and the extrusion based additive manufacturing system for ABS-M30 and the FDM 400mc system for the purpose of production of thermoplastic elastic articles.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mireles et al. (“Analysis of Sealing Methods for FDM-fabricated Parts”, Proceeding from Solid Free-form Fabrication Symposium, 185–196, Austin, TX, August 2011) in view of Hattig et al. (US 2017/0129177) as applied to claim 1 above, and further in view of Schumann et al. (US 2009/0286950) (All of record).

With respect to claim 13, Hattig as applied to claim 1 above further teaches that the construction material comprises a thermoplastic polyurethane elastomer having a melting range (DSC, differential scanning calorimetry; 2nd heating at a heating rate of 5 K/min) of ≥20° C. to ≤170° C (Pa [0020]). Even if Hattig does not specifically teach the claimed range of a melting range (20-100° C), in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).
Hattig further teaches that the thermoplastic polyurethane elastomer is obtainable from the reaction of the components, a) at least one organic diisocyanate (Pa [0013]), b) at least one compound having groups which are reactive toward isocyanate groups such as hydroxyl-containing polyester polyols or polyether polyols (Pa [0014] and [0034]), c) at least one chain extender such as aliphatic diols (Pa [0015] and [0038]), but does not specifically teach that the thermoplastic polyurethane elastomer has a magnitude of complex viscosity |η*| (determined by viscometry measurement in the melt with a plate/plate oscillation shear viscometer at 100° C. and an angular frequency of 1/s) of ≥10 Pas to ≤1 000 000 Pas.
In the same field of endeavor, process of producing a chemically crosslinked polyurethane film, Schumann teaches that the hydroxyl-functionalized polyurethane hotmelt prepolymer is prepared by the mixture comprising two or more polyols, such as polyether polyols and polyester polyols, with one or more polyisocyanates (Pa [0022] and [0038]), and chain extenders such as 1,2-ethanediol, etc. (Pa [0041]). Schumann further teaches that when the reaction has reached completion, the reaction product has a complex viscosity, measured using a rheometer in an oscillation experiment with a sinusoidally oscillating shearing stress, in a plate/plate arrangement at a temperature of 23° C. and an oscillation frequency of 10 rad/s, of at least 8000 Pas, preferably at least 10 000 Pas. At 70° C. and a frequency of 10 rad/s the complex viscosity is at least 300 Pas, preferably at least 500 Pas (Pa [0028]). 
Since the composition of Schumann is same as the composition of Hattig for producing the polyurethane having viscoelastic properties, one of ordinary skill in the art would expect the same complex viscosity which both have. Further, one of ordinary skill in the art would appreciate that if a frequency increases, a complex viscosity decreases, and if a temperature increases, a complex viscosity decreases as well, thus the complex viscosity at 100° C. and an angular frequency of 1/s would at least overlap the range of the complex viscosity at 70° C. and an angular frequency of 10/s and thus overlap the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 14, Hattig as applied to claim 1 above further teaches that the construction material comprises a thermoplastic polyurethane elastomer obtainable from the reaction of a polyisocyanate component (Pa [0013]) and a polyol component such as hydroxyl-containing polyester polyols (Pa [0014] and [0034]), but does not specifically teach that the polyester polyol has a no-flow point (ASTM D5985) of ≥25° C.
In the same field of endeavor, process of producing a chemically crosslinked polyurethane film, Schumann teaches that the hydroxyl-functionalized polyurethane hotmelt prepolymer is prepared by the mixture comprising two or more polyols, such as polyester polyols, with one or more polyisocyanates (Pa [0022] and [0038]), and chain extenders such as 1,2-ethanediol, etc. (Pa [0041]). Schumann further teaches that in order to ensure that the hydroxyl-functionalized polyurethane prepolymer is solid at room temperature, crystalline polyols which are solid at room temperature can be used (Pa [0033]) and room temperature for the purposes of this specification is the temperature range from 20° C. to 25° C., ideally 23° C. (Pa [0027]).
One would have found it obvious to use the crystalline polyester polyols in the Hattig’s method in order to ensure that the thermoplastic polyurethane elastomer is solid at room temperature so as to use it in the powder-based additive manufacturing. Even though Schumann is silent to a no-flow point (ASTM D5985) of the polyester polyol, since the crystalline polyols are solid at room temperature, one of ordinary skill in the art would appreciate that the no-flow point (ASTM D5985) of the crystalline polyols taught by Schumann would at least overlap the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742